Citation Nr: 1737410	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  13-09 276A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance and/or housebound status.  


REPRESENTATION

Appellant represented by:	The American Legion 


ATTORNEY FOR THE BOARD

Y. Lee, Associate Counsel



INTRODUCTION

The Veteran had honorable active duty with the United States Army from September 1977 to May 1984.  

This matter comes before the Board of Veterans' Appeals (Board) from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Due to the location of the Veteran's residence, jurisdiction of his appeal is with the RO in Atlanta, Georgia.  

The Board notes that VA received a signed Durable Power of Attorney executed in July 2008, indicating that Charlene L. Walker, the Veteran's spouse, is the Veteran's legal guardian.  

In addition, the Board notes that in his substantive appeal, the Veteran requested a hearing.  Accordingly, the Veteran was scheduled for a Board hearing on October 22, 2015.  In October 2015, prior to the scheduled hearing, VA received a letter from Charlene L. Walker, the Veteran's spouse and power of attorney, indicating that she would be unable to attend the scheduled hearing.  The letter did not indicate whether the Veteran wished to reschedule the hearing.  

In July 2017, VA sent a letter to the Veteran requesting that he provide clarification as to whether he wished to reschedule the hearing.  In August 2017, the Veteran provided notice that indicated his desire for a hearing at the RO before a Veterans Law Judge of the Board, which is referred to as a Travel Board hearing.  To date, no such hearing has been scheduled or conducted.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.  




	(CONTINUED ON NEXT PAGE)

REMAND

Remand is necessary to afford the Veteran a hearing before a Veterans Law Judge.  
As previously stated, the record shows that in an August 2017 letter, the Veteran clarified that he wished for a hearing before the Board.  As the record does not reflect that a hearing has been conducted, the Veteran must be afforded the requested Board hearing.  

Accordingly, the case is REMANDED for the following action:

At the earliest available opportunity, the RO should schedule a Travel Board hearing at the RO before a Veterans Law Judge.  The RO should notify the Veteran and representative of the date and time of the hearing in accordance with 38 C.F.R. § 20.704 (b) (2016).  After the hearing, the record should be returned to the Board in accordance with current appellate procedure.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

